84058: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31666: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84058


Short Caption:CORIA VS. JORDANCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A761754Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/20/2022 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentAnthony CoriaBruce Scott Dickinson
							(Stephenson & Dickinson, P.C.)
						Charles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Jamieson N. Poe
							(Stephenson & Dickinson, P.C.)
						Stephen H. Rogers
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Respondent/Cross-AppellantEric Loreto JordanAngela M. Lee
							(Prince Law Group)
						Dennis M. Prince
							(Prince Law Group)
						Kevin T. Strong
							(Prince Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


01/11/2022Filing FeeFiling Fee due for Appeal. (SC)


01/11/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-01102




01/11/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-01105




01/12/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-01237




01/18/2022Filing FeeFiling Fee Paid. $250.00 from Rogers, Mastrangelo, Carvalho, & Mitchell.  Check no. 027968. (SC)


01/18/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).22-01650




01/20/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen Haberfeld. (SC).22-02075




02/08/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 23, 2022, at 9:00 AM. (SC)22-04260




02/08/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-04294




03/28/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-09512




03/29/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-09769




04/11/2022Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)22-11416




04/11/2022Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Second Amended) (SC)22-11419




04/12/2022Filing FeeFiling Fee due for Cross-Appeal. (SC)


04/12/2022Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)22-11536




04/12/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (Cross-Appeal) (SC)22-11539




04/12/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/25/21 and 11/3/21. To Court Reporter: Lara Corcoran. (REJECTED PER NOTICE FILED ON 4/12/22) (SC)


04/12/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-11546




04/12/2022Order/ProceduralFiled Order Regarding Caption. Appellants shall have 14 days from the date of this order to inform this court, in writing, whether Kimberly Ann Jordan is a proper respondent in this appeal.  (SC)22-11557




04/12/2022Transcript RequestFiled Appellant/Cross-Respondents' Request for Transcript of Proceedings. Transcripts requested: 10/25/21 and 11/3/21. To Court Reporter: Lara Corcoran. (SC)22-11577




04/21/2022Filing FeeFiling Fee Paid. $250.00 from Dennis M. Prince.  Check no. 11398. (Cross-Appeal, E. Jordan) (SC)


04/26/2022MotionFiled Appellant's Response to Order Regarding Caption. (SC)22-13210




04/27/2022Order/ProceduralFiled Order Regarding Caption. The clerk shall remove Kimberly Ann Jordan as a respondent to the appeal and modify the caption in accordance with the caption on this order. (SC)22-13366




05/16/2022Order/ProceduralFiled Order to File Transcript Request Form and Docketing Statement.  Respondent/cross-appellant shall have 7 days from the date of this order to serve and file, in this court, his file-stamped transcript request form  and docketing statement.  (SC)22-15336




05/23/2022Docketing StatementFiled Respondent/Cross-Appellant's Civil Docketing Statement. (SC)22-16255




05/23/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-16256




05/26/2022TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 10/25/21 and 11/3/21. (SC)22-16861




06/27/2022MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. (SC)22-20174




07/05/2022Order/ProceduralFiled Order Granting Motion.  Appellants/cross-respondents shall have until August 26, 2022, to file and serve the opening brief and appendix.  (SC)22-21064




08/26/2022MotionFiled Appellant/Cross Respondents' Second Motion for Extension of Time to File Opening Brief. (SC)22-26777




09/13/2022Order/ProceduralFiled Order Granting Motion. Appellants/cross-respondents' opening brief and appendix or motion or stipulation to dismiss due: September 26, 2022. (SC)22-28574




09/26/2022MotionFiled Appellant/Cross-Respondents' Motion to Extend Time to File Opening Brief and Appendix. (SC)22-30140




10/03/2022Order/ProceduralFiled Order Denying Motion.  Appellants/cross-respondents shall have 7 days from the date of this order to file and serve either (1) the opening brief and appendix or (2) a motion or stipulation to dismiss this appeal.  (SC)22-31063




10/05/2022MotionFiled Appellants' Stipulation for Withdrawal of Appeal and Request for Dismissal of Appeal. (SC)22-31457




10/07/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal and cross-appeal are dismissed.  Case Closed/No Remittitur Issued.  (SC)22-31666





Combined Case View